Exhibit No. 11.6 May 27, 2010 South Lake Capital, LLC 4 Richland Place Pasadena, CA 91103 Attn: John McGrain Justin York Gentlemen: In reference to certain Bridge Loan and Security Agreement, dated January 25, 2010, by and between South Lake Capital (the “Investor” or “Secured Party”) and Liberty Capital Asset Management, Inc. (the “Company”), Section 3. Warrants of the Company, is deemed to be satisfied in relation to any and all warrants with which the Company was obligated to issue.For satisfaction and release the Company has issued to the Investor 2,400,000 shares of its stock as follows: Date Shares Market Price at Close on Date of Issuance Value March 3, 2010 April 7, 2010 April 20, 2010 This reference relates only to Section 3, and the remainder of the Agreement remains in full force and effect. /s/ Justin Yorke May 29, 2010 Manager South Lake Capital LLC 6650 Via Austi Pkwy. Ste 170 * Las Vegas * Nevada * 89119 direct: (702) 583.6712 * Fax: (702) 4797923
